DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
Claim 11, lines 3-5 recites the limitation “and, optionally, any of a vapor agent, a flavor agent, a penetration agent, a buffering agent, a preservative, a vaporizable liquid, and wax other than tobacco wax”  which is interpreted to mean that the limitations following “optionally” are optional and not required by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious in view of Parker (US 2016/0309775) in view of Montgomery (US 2016/0174607) or Ellis (US 2015/0013699) and Bowen (US 2009/0151717).  
With respect to the limitations of claim 2, Parker teaches a system which includes a tobacco wax composition including tobacco wax (0034, The remaining 1030 mL of liquid are cooled to room temperature, then filtered using 0.5 micron Polyester Felt to separate the suspended waxes.  The wax collected has a weight of about 2.6 grams total.  The remaining liquid is then placed in a separatory funnel to remove the natural oils.  The oils are approximately 2.7 mL total.  The wax and oil is then added to 80 mL of Propylene Glycol and filtered of one last time using 0.5 micron filter media or less to remove any particles from the final product) extracted (0034, vacuum distillation) from one or more of tobacco leaf (0034, the tobacco leaves used comprise: 2 oz.  Flue Cured Virginia Red Leaf, 1 oz.  Aged Burley, and 1 oz.  Yendji Oriental Leaf) tobacco stem or tobacco dust, is well-known for smoking and inhalation purposes.  Parker does not disclose that the tobacco wax composition being used in a system for a personal vaporizer comprising a receiving 
However, Montgomery discloses a personal vaporizer (Figs 1-3, vaporizer system 2, 0024, 0025) comprising a receiving chamber (Fig 3, sleeve 14, heating element 26, 0027) and a pod (tank 24, 0027), in which the pod is in contact with the receiving chamber (see figures 2, 3).  Montgomery further discloses that the pod can contain "widely available forms of vaporizer 'juices'," waxes, dry tobacco, "and in any combination with each other" for inhalation (0007, 0024).  
Additionally, Ellis discloses a personal vaporizer (Figs 1-3, vaporizer 10, 0015) comprising a receiving chamber (tubular portion 20, 0015, 0022) and a pod (top bowl portion 74, 0025, 0026), in which the pod is in contact with the receiving chamber (see figure 1).  Ellis further discloses that the pod can contain tobacco leaf extract and a natural wax for inhalation (0026).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt inhalation system of Parker using tobacco wax to include a personal vaporizer comprising a receiving chamber and a pod, in which the pod is in contact with the receiving chamber, as disclosed by Montgomery or Ellis, for inhalation of a known a tobacco wax composition and as a matter of simple substitution.
Moreover, Bowen discloses the pod (Figs 1, 2, oven 124, 0065) has side airholes (Figs 1, 2, apertures 158, 0065) that align with side airholes (Figs 1, 2, 6, apertures 162, 662, 0065) of the receiving chamber is known in the art.  Bowen discloses the pod has side airholes that align with side airholes of the receiving chamber has the advantage of providing a known configuration that allows for improved heating efficiency of the device (0065).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the vaporizer of personal vaporizer system of Parker in view of Montgomery or Ellis having a pod and receiving chamber silent to side air holes with the pod has side airholes that align with side airholes of the receiving chamber of Bowen for the purpose of providing a known pod, receiving chamber configuration that allows for improved heating efficiency of the device.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Parker (US 2016/0309775) in view of Montgomery (US 2016/0174607) or Ellis (US 2015/0013699) and Mironov (US 2016/0120221).
With respect to the limitations of claim 3, Parker in view of Montgomery or Ellis discloses the claimed invention as set for in the rejection of claim 2.  Parker in view of Montgomery or Ellis discloses the claimed invention except for the receiving chamber serves as a heat source and uses a Curie point so that an upper threshold temperature is not exceeded.  
However, Mironov discloses the receiving chamber serves as a heat source and uses a Curie point so that an upper threshold temperature is not exceeded (0019, susceptor element may be chosen because of its Curie temperature) has the advantage of providing a known chamber material that is limited by its maximum heating temperature, thereby reducing the possibility of rapid overheating (0019).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the personal vaporizer system of Parker in view of Montgomery or Ellis having a receiving chamber silent to the material with the receiving chamber serves as the heat source and uses a Curie point so that an upper threshold temperature is not exceeded of Mironov for the purpose of providing a known chamber material that is limited by its maximum heating temperature, thereby reducing the possibility of rapid overheating.

Claims 4, 5, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Parker (US 2016/0309775) in view of Montgomery (US 2016/0174607) or Ellis (US 2015/0013699) as evidenced by Lui (US 2013/0014772).
With respect to the limitations of claim 4, Parker in view of Montgomery or Ellis the claimed invention as set for in the rejection of claim 7.  Additionally, Parker in view of Montgomery discloses the receiving chamber has an alignment interface because the interior surface of sleeve 14 of Montgomery is used to guide or align the tank 24 for proper insertion.  
With respect to the limitations of claim 5, Parker in view of Montgomery or Ellis the claimed invention as set for in the rejection of claim 7.  Additionally, Bowen discloses the receiving chamber has airholes (apertures 162, 662, 0065).  Parker in view of Montgomery or Ellis and Bowen discloses the claimed invention except for the air holes and a distance from a starting product fill level of the tobacco wax composition in the pod to the air holes is less than 4 mm.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the air holes and a distance from a starting product fill level of the tobacco wax composition in the pod to the air holes is less than 4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable dimensional ranges involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claim 7, Parker in view of Montgomery or Ellis the claimed invention as set for in the rejection of claim 2.  Additionally, the tobacco wax material of Parker results in little or no residue because the sugars that promotes residues are removed (0021, 0031).  Moreover, the vaporizer of Montgomery in view of Ellis vaporizes the tobacco wax material (as disclosed by Parker) in the pod which would results in little or no residue because as defined by Merriam-Webster Online dictionary, the act of vaporizing converts material into vapor, meaning the material in the pod is converted into vapor and little or no residue remains.
With respect to the limitations of claim 8, Parker in view of Montgomery or Ellis the claimed invention as set for in the rejection of claim 2.  Additionally, Montgomery disclose vaporizing (title, wearable vaporizer) the recited tobacco wax composition (as disclosed by AAPA).  Ellis discloses vaporizing (title, vaporizer, heating element 16, 0024) the recited tobacco wax composition (as disclosed Parker).  The nicotine in the tobacco wax composition of AAPA in view of Montgomery or Ellis vaporizes in a temperature range from 225º F to 350º F as evidenced by Lui (0015, nicotine in the cigarette or tobacco is vaporized…at the temperature of 100º C to 580º C).
With respect to the limitations of claim 9, Parker in view of Montgomery or Ellis the claimed invention as set for in the rejection of claim 2.  Additionally, Montgomery discloses further comprising a heating device (Fig 3, heating element 26, 0027) configured to heat the tobacco wax composition (as disclosed by Parker) in the pod (tank 24) in less than 1 second.  Ellis discloses further comprising a heating device (Ellis, Figs 1-3, heating element 16, 0024) configured to heat the tobacco wax composition in the pod (cup member 18, top bowl portion 74, shaft 76) in less than 1 second.  When the heating element of Montgomery or Ellis is energized, the heat radiating from the heating element would instantaneous start to heat the pod and any contents in the pod and therefore fully discloses the recited claim limitations.

Claims 6, 10 and 11 are rejected under 35 U.S.C. 103 as being obvious in view of Parker (US 2016/0309775) in view of Montgomery (US 2016/0174607) or Ellis (US 2015/0013699).
With respect to the limitations of claim 6, Parker in view of Montgomery or Ellis discloses the claimed invention as set for in the rejection of claim 2.  Parker additionally discloses the tobacco composition further comprises a vapor agent (0035, Table 2, propylene glycol or vegetable glycerin), the vapor agent is 30-60% (0035, Table 2, propylene glycol or vegetable glycerin) of the tobacco wax composition.  
With respect to the limitations of claim 10, Parker teaches a system that includes a tobacco wax composition including tobacco wax (0034, The remaining 1030 mL of liquid are cooled to room temperature, then filtered using 0.5 micron Polyester Felt to separate the suspended waxes.  The wax collected has a weight of about 2.6 grams total.  The remaining liquid is then placed in a separatory funnel to remove the natural oils.  The oils are approximately 2.7 mL total.  The wax and oil is then added to 80 mL of Propylene Glycol and filtered of one last time using 0.5 micron filter media or less to remove any particles from the final product) extracted (0034, vacuum distillation) from one or more of tobacco leaf (0034, the tobacco leaves used comprise: 2 oz.  Flue Cured Virginia Red Leaf, 1 oz.  Aged Burley, and 1 oz.  Yendji Oriental Leaf) tobacco stem or tobacco dust, the tobacco wax composition does not include tobacco leaf, tobacco stem or tobacco dust (0034, the tobacco leaves are then removed from the solution and pressed to remove as much solution as possible.  The solution collected is then filtered using 5 micron Polyester Felt material, which removes any of the larger leaf particles…The wax and oil is then added to 80 mL of Propylene Glycol and filtered of one last time using 0.5 micron filter media or less to remove any particles from the final product) is well-known for smoking and inhalation purposes.  
Parker does not disclose that the tobacco wax composition being used in a system for a personal vaporizer comprising a receiving chamber and a pod, in which the pod being in contact with the receiving chamber.
However, Montgomery discloses a personal vaporizer (Figs 1-3, vaporizer system 2, 0024, 0025) comprising a receiving chamber (Fig 3, sleeve 14, heating element 26, 0027) and a pod (tank 24, 0027), in which the pod is in contact with the receiving chamber (see figures 2, 3).  Montgomery further discloses that the pod can contain "widely available forms of vaporizer 'juices'," waxes, dry tobacco, "and in any combination with each other" for inhalation (0007, 0024).  
Additionally, Ellis discloses a personal vaporizer (Figs 1-3, vaporizer 10, 0015) comprising a receiving chamber (tubular portion 20, 0015, 0022) and a pod (top bowl portion 74, 0025, 0026), in which the pod is in contact with the receiving chamber (see figure 1).  Ellis further discloses that the pod can contain tobacco leaf extract and a natural wax for inhalation (0026).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt inhalation system of Parker using tobacco wax to include a personal vaporizer comprising a receiving chamber and a pod, in which the pod is in contact with the receiving chamber, as disclosed by Montgomery or Ellis, for inhalation of a known a tobacco wax composition and as a matter of simple substitution.
With respect to the limitations of claim 11, Parker teaches a system that includes a tobacco wax composition consisting essentially of tobacco wax (0034, The remaining 1030 mL of liquid are cooled to room temperature, then filtered using 0.5 micron Polyester Felt to separate the suspended waxes.  The wax collected has a weight of about 2.6 grams total.  The remaining liquid is then placed in a separatory funnel to remove the natural oils.  The oils are approximately 2.7 mL total.  The wax and oil is then added to 80 mL of Propylene Glycol and filtered of one last time using 0.5 micron filter media or less to remove any particles from the final product) extracted (0034, vacuum distillation) from one or more of tobacco leaf (0034, the tobacco leaves used comprise: 2 oz.  Flue Cured Virginia Red Leaf, 1 oz.  Aged Burley, and 1 oz.  Yendji Oriental Leaf) tobacco stem or tobacco dust, the tobacco wax composition does not include tobacco leaf, tobacco stem or tobacco dust (0034, the tobacco leaves are then removed from the solution and pressed to remove as much solution as possible.  The solution collected is then filtered using 5 micron Polyester Felt material, which removes any of the larger leaf particles…The wax and oil is then added to 80 mL of Propylene Glycol and filtered of one last time using 0.5 micron filter media or less to remove any particles from the final product) and optionally, any of a vapor agent, a flavor agent, a penetration agent, a buffering agent, a preservative, a vaporizable liquid, and wax other than tobacco wax (0034, the wax and oil is then added to 80 mL of Propylene Glycol) is well-known for smoking and inhalation purposes.
Parker does not disclose that the tobacco wax composition being used in a system for a personal vaporizer comprising a receiving chamber and a pod, in which the pod being in contact with the receiving chamber.
However, Montgomery discloses a personal vaporizer (Figs 1-3, vaporizer system 2, 0024, 0025) comprising a receiving chamber (Fig 3, sleeve 14, heating element 26, 0027) and a pod (tank 24, 0027), in which the pod is in contact with the receiving chamber (see figures 2, 3).  Montgomery further discloses that the pod can contain "widely available forms of vaporizer 'juices'," waxes, dry tobacco, "and in any combination with each other" for inhalation (0007, 0024).  
Additionally, Ellis discloses a personal vaporizer (Figs 1-3, vaporizer 10, 0015) comprising a receiving chamber (tubular portion 20, 0015, 0022) and a pod (top bowl portion 74, 0025, 0026), in which the pod is in contact with the receiving chamber (see figure 1).  Ellis further discloses that the pod can contain tobacco leaf extract and a natural wax for inhalation (0026).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt inhalation system of Parker using tobacco wax to include a personal vaporizer comprising a receiving chamber and a pod, in which the pod is in contact with the receiving chamber, as disclosed by Montgomery or Ellis, for inhalation of a known a tobacco wax composition and as a matter of simple substitution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-11 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. US 2021/0204588.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments
Claims 4 and 5 have been amended.
Claim 1 is cancelled.
Claims 10 and 11 are new.
Claims 2-11 are pending.

Response to Arguments
Applicant’s arguments with respect to claim 2-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/5/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/24/2021